Clark App. No. 95CA0126. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the question certified by the court of appeals at page 3 of its Decision and Entry filed March 5,1997:
“The question certified to the Ohio Supreme Court is as follows:
“Whether a finding pursuant to Evid.R. 601(A) that a child under ten years of age is incompetent to testify at trial makes that child’s testimony ‘not reasonably obtainable’ for purposes of Evid.R. 802(A)(2) under the standards set out in Evid.R. 807(B)(2), rendering admissible an out-of-court statement that the child allegedly made describing a sexual act or act of violence performed with or on, or directed against, the child.” [The conflict case is State v. Black (1993), 87 Ohio App.3d 724, 622 N.E.2d 1166.]
Resnick and F.E. Sweeney, JJ., dissent.